DETAILED ACTION
Status of Claims:
Claims 16-30 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1 and 29:
	The claims state “whereby the length of different time periods for the nitrification phase and the denitrification phase is determined based on the first and second tank parameters and on the expiry of the first and second predetermined time periods.” It is not clear what the phase “different time periods” is referring to. The only time periods appear to be the first and 

Regarding Claim 18:
	The claim states “method according to claim 16, wherein the step of decreasing aeration is continued until aeration is interrupted.” The term “interrupted” renders the claim indefinite because it is not clear if it is limited to the aeration being stopped or something interrupting the aeration. For the purposes of examination the claim will be interpreted as the aeration being stopped. 

Regarding Claims 21 and 28:
	The claim states the “parameters is continuously measured at a predefined first time interval” and “parameters is continuously measured at a predefined second time interval” respectively. It is not clear if the parameter is continuously measured for a time interval or measured every time interval throughout the process. For the purposes of examination “continuously measured” will be interested as being measured at a predefined first or second time interval.  

Regarding Claim 25:


The remaining claims are indefinite as they depend from indefinite claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-18, 25, 29, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosen et al (USPN 7,332,093).

Regarding Claim 16:
	Rosen teaches the method of controlling a wastewater treatment plant, the plant comprising at least one process tank (SBR tank) (see fig. 4, col. 12 lines 34-35) and an aeration structure configured for aeration of the at least one process tank (see fig, 4), the method comprising alternating steps of: - increasing aeration to the at least one process tank during a nitrification phase when a first event occurs (nitrification is facilitated by aeration) (see col. 12 lines 34-40), wherein the first event is occurs when a first threshold value of a first tank parameter is reached and when a first predetermined time period has expired (time period expires when A is less than an) (see col. 7 lines 7-16), and - decreasing aeration (stopping 4+ and NO3-) is reached and when a second predetermined time period has expired (length of the DN phase is a function of… A less than aDN) (see col. 7 lines 36-39), whereby the length of different time periods for the nitrification phase and the denitrification phase is determined based on the first and second tank parameters (based on the load) and on the expiry of the first and second predetermined time periods (periods end when the phases are over), wherein the first and second tank parameters are selected from a group consisting of nitrate concentration, nitrite concentration, and ammonium concentration determined in the water in the at least one process tank (NO3 and NH4 are the system perimeters) (see co. 12 lines 50-55), and wherein the steps of increasing aeration and decreasing aeration are carried out to reduce N20 emissions from the plant (the same steps will inherently have the same result).

Regarding Claim 17:
	Rosen teaches the method according to claim 16, wherein the first and second tank parameters are identical (same parameters are used) (see col. 12 line 50-col. 13 line 5).

Regarding Claim 18:
	Rosen teaches the method according to claim 16, wherein the step of decreasing aeration is continued until aeration is interrupted (aeration is stopped) (see col. 12 lines 34-37).

Regarding Claim 25:
	Rosen teaches the method according to claim 1 (claim 16), wherein the aeration structure is continuously controlled based on at least one of the determined first, second, or third tank parameters (see claim 11).


Regarding Claim 29:
	Rosen teaches the wastewater treatment plant comprising at least one process tank (SBR tank) (see fig. 4, col. 12 lines 34-35) and an aeration structure configured for aeration of the at least one process tank (see fig, 4), at least one sensor for detecting a first tank parameter and a second tank parameter (see col. 3 lines 66-67), and a control unit for controlling the aeration structure (see col. 10 lines 21-30), wherein the control unit is configured to - determining a first event (A less than aN) wherein the first even occurs when a first threshold value of the first tank parameter is reached and when a first predetermined time period has expired (determine length on N phase) (see col.  lines 7-17), - determine a second event (A less than aDN)wherein the second event occurs when a second threshold value of the second tank parameter is reached and when a second predetermined time period has expired (Length of DN phase) (see col. 7 lines 29-39), - control the aeration structure to increase aeration to the at least one process tank in dependency of the first event during a nitrification phase (controlling aeration) (see col. 7 lines 26-28), and - control the aeration structure to decrease aeration to the at least one process tank in dependency of the second event during a denitrification phase 

Regarding Claim 30:
	Rosen teaches the process for reducing the omissions of nitrous oxide (N20) while performing a nitrification and denitrification process on an ammonium-containing wastewater stream, the process comprising: directing the ammonium containing wastewater to at least one process tank having an aeration system (SBR with aeration system) (see fig. 4, col. 12 lines 34-35); performing nitrification phases and denitrification phases on the wastewater in the process tank; in the course of performing the nitrification and denitrification phases (see col. 7 lines 7-40), reducing the omission of N2O by controlling and varying the cycle time for the nitrification and denitrification phases by (the same control steps will result in the same reduction of N2O): (i) determining one or more parameters of the wastewater in the process tank wherein the parameters are selected from ammonium concentration, nitrate concentration and nitrite concentration (see col. 13 lines 50-55); (ii) increasing the aeration (starting aeration) (see col. 12 lines 34-40) in the process tank during the nitrification phase when a first event occurs and N); (iii) decreasing the aeration (stopping aeration, keeping aeration off) in the process tank during the denitrification phase when a second event occurs and wherein the second event occurs when a second threshold value of one of the parameters is reached and when a second predetermined time period has expired (length of DN phase as a function of A less than aDN) (see col. 7 lines 36-49); (iv) wherein the length of different time periods for the nitrification and denitrification phases is determined based on the first and second parameters; and after the wastewater has been subjected to the nitrification and denitrification phases (see col. 7 lines 1-49), directing the wastewater to a clarifier (sedimentation unit) (see col 11 lines 20-25) which produces a clarified effluent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19-22, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Rosen et al (USPN 7,332,093) as applied to claim 16 above, and further in view of Andersen (WO 2015/062613, cited in IDS).

Regarding Claim 19:
	Rosen teaches the method according to claim 16, wherein aeration of the at least one process tank is decreased when a third threshold value of a third tank parameter is reached (turning off aeration for a third parameter) (see col. 13 lines 51-57).
	Rosen does not teach the third tank parameter being N2O determined in the water in the at least one process tank.
	Andersen teaches a tank parameter being N2O determined in the water in the at least one process tank, and controlling aeration based on the N2O (see pg. 2 lines 14-19).


Regarding Claim 20:
	Rosen, as previously modified, teaches the method according to claim 19, wherein at least one of the first, second, and third tank parameters is measured in the water in one of the at least one process tanks (sensor S is within the tank) (see Rosen fig. 1, col. 10 lines 21-24).

Regarding Claim 21:
	Rosen, as previously modified, teaches the method according to claim 20, wherein at least one of the first, second, and third tank parameters is continuously measured at a predefined first time interval (see col. 2, line 24, col. 4 lines 28-31).

Regarding Claim 22:
	Rosen, as previously modified, teaches the method according to claim 19, wherein at least one of the first, second, and third tank parameters is determined by use of mathematical model (determined with formulas) (see col. 9 lines 5-25).


	Rosen, as previously modified, teaches the method according to claim 19, further comprising a step of monitoring a substance value for at least one of: Total-N, NH4, NO3, NO2, N20, Total-P, P04- P, COD (Chemical Oxygen Demand), BOD (Biological Oxygen Demand), and DO (Dissolved Oxygen) in the water in the process tank, and wherein at least one of the first, second, and third threshold values is changed in dependency of the monitored substance value until the substance value is decreased (see Rosen col. 12 lines 50-col. 13 line 40).

Regarding Claim 28:
	Rosen, as previously modified, teaches the method according to claim 27, wherein at least one of: Total-N, NH4, NO3, NO2, N20, Total-P, PO4-P, COD (Chemical Oxygen Demand), BOD (Biological Oxygen Demand), and DO (Dissolved Oxygen) is continuously measured at a predefined second time interval (one or more system parameters are continuously monitored) (see Rosen col. 2 lines 19-24).

Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Rosen et al (USPN 7,332,093) as applied to claim 16 above, and further in view of Zha et al (US 2008/0314829).

Regarding Claim 23:
	Rosen teaches the method according to claim 16.
	Rosen does not teach determining the tank parameters based on forecast information. 

	Rosen and Zha are analogous inventions in the art of wastewater treatment. It would have been obvious to one skilled in the art to add the forecast information of Zha to the parameters of Rosen because it creates more sophisticated control and is the simple addition of a known control parameter to a known system, obviously resulting in more predictive information, with an expectation of success. 

Regarding Claim 24:
	Rosen, as previously modified, teaches the method according to claim 23, wherein the forecast information is based on information from a group consisting of: information from one or more rain gauges, weather radar, weather forecasts (weather forecast) (see Zha para. 0043), temperature, satellite data, one or more flow measurements in the sewer system, one or more signals from one or more pumping stations arranged in the sewer system, and combinations thereof.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Rosen et al (USPN 7,332,093) and Andersen (WO 2015/062613, cited in IDS) as applied to claim 19 above, and further in view of Morgan (US 2015/0266759).

Regarding Claim 26:

	Rosen does not explicitly teach energy consumption in the plant is monitored.
	Morgan teaches monitoring energy consumption with changing process limits (energy saving are known therefore the energy use is monitored) (see para. 0075).
	Rosen, as modified, and Morgan are analogous inventions in the art of wastewater treatment. It would have been obvious to one skilled in the art before the effective filing date to monitor the energy usage while adjusting threshold values of Rosen because it allows energy usage to be optimized (see Morgan para. 0069).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133.  The examiner can normally be reached on M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        8/23/2021